IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA
STATESVILLE DIVISION

DOCKET NO. 5:20cr13-KDB

UNITED STATES OF AMERICA )
) | CONSENT ORDER AND
v. ) JUDGMENT OF FORFEITURE
) PENDING RULE 32.2(c)(2)
RICHARD ALLEN CLARK ) }

BASED UPON the Defendant’s plea of guilty and finding that there is a nexus between
the property listed below and the offense(s) to which the Defendant has pled guilty and that the

Defendant (or any combination of Defendants in this case) has or had a possessory interest or other
legal interest in the property, IT IS HEREBY ORDERED THAT:

1. The following property is forfeited to the United States pursuant to 18 U.S.C. §§
981 and 982, and/or 28 U.S.C. § 2461(c), provided, however, that forfeiture of specific assets is
subject to any and all third party petitions under 21 U.S.C. § 853(n), pending final adjudication
herein:

A forfeiture money judgment in the amount of $1,030,000, such amount constituting

the proceeds that Defendant personally obtained as a result of the offense/s to which

Defendant has pled guilty. Defendant stipulates that the Government may satisfy the

money judgment via forfeiture of proceeds and/or substitute property as defined in

21 U.S.C. § 853(p). For purposes of forfeiture under Section 853(p), Defendant

stipulates that, as a result of acts or omissions of Defendant, one or more provisions
of Section 853(p)(1)(A)-(E) are satisfied; and

The real property located at 1734 Orchard Drive, Lenoir, North Carolina, more
particularly described in a Deed to Richard A. Clark and wife, Linda A. Clark,
recorded at Caldwell County Deed Book 1257 Page 0471.

2. The United States Marshals Service, the investigative agency, and/or the agency
contractor is authorized to take possession and maintain custody of the above specific asset(s).

3, If and to the extent required by Fed. R. Crim. P. 32.2(b)(6), 21 U.S.C. § 853(n),
and/or other applicable law, the United States shall publish notice and providedirect written notice
of forfeiture.

4, A forfeiture money judgment shall be included in the defendant’s sentence, and the
United States may take steps to collect the judgment from any property of the defendant, provided,
the value of any forfeited specific assets shall be credited toward satisfaction of this money
judgment upon liquidation.

 
5. Any person, other than the Defendant, asserting any legal interest in the property
may, within thirty days of the publication of notice or the receipt of notice, whichever is earlier,
petition the court for a hearing to adjudicate the validity of the alleged interest.

6. Pursuant to Fed. R. Crim. P. 32.2(b)(3), upon entry of this order, the United States
Attorney’s Office is authorized to conduct any discovery needed to identify, locate, or dispose of
the property, including depositions, interrogatories, and request for production of documents, and
to issue subpoenas pursuant to Fed. R. Civ. P. 45.

7. As to any specific assets, following the Court’s disposition of all timely petitions,
a final order of forfeiture shall be entered. If no third party files a timely petition, this order shall
become the final order of forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2), and the United
States shall have clear title to the property, and shall dispose of the property according to law.

The parties stipulate and agree that the aforementioned asset(s) constitute property derived
from or traceable to proceeds of Defendant’s crime(s) herein or property involved in or used in the
offense(s) and are therefore subject to forfeiture pursuant to 18 U.S.C. §§ 981 and 982, and/or 28
ULS.C. § 2461(c). The Defendant hereby waives the requirements of Fed. R. Crim. P. 32.2 and
43(a) regarding notice of the forfeiture in the charging instrument, announcement of the forfeiture
at sentencing, and incorporation of the forfeiture in the judgment against Defendant. If the
Defendant has previously submitted a claim in response to an administrative forfeiture proceeding
regarding any of this property, Defendant hereby withdraws that claim. If Defendant has not
previously submitted sucha claim, Defendant hereby waives all right to do so.

WIRLIAM T; STETZER
ACTING|UNIFED STATES ATTORNEY

| Ww a7 _ YR2 a- C0,

MICHAEL E. SAVAGE, ESQ. RICHARD A, CLARK

Assistant United States Attorney a Po

WILLIAM R. TERPENIN SQ.
Attorney for Defendant

 

 

 

ee
Signed this thed day of June, 2021.

 

THE H Ne a D C. KEESLER
UNITED STATES MAGISTRATE JUDGE

 
